Citation Nr: 0416031	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  97-28 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1950 to August 1970, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

In August 2000 the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for appellate review.  In January 2004, 
the Board requested a medical expert opinion from the 
Veterans Health Administration (VHA), which the Board 
received in February 2004.  A copy of that opinion was 
provided to the veteran and his representative in March 2004, 
and the veteran's representative subsequently indicated that 
the veteran had further evidence or argument to present.  

The Board notes that at the time of the Board's August 2000 
decision, one of the issues then on appeal was entitlement to 
service connection for skin cancer.  The  Board notes that a 
rating decision dated in November 2002 granted service 
connection for this disability.  Since that rating decision 
represented a complete grant of that benefit sought on 
appeal, this matter is no loner before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hearing loss was not manifested during service or within 
one year or separation from service, and is not shown to be 
causally or etiologically related to service, including any 
noise the veteran was exposed to during service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 1996 
rating decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a November 
2001 letter to the veteran and his representative 
specifically notified the veteran of the substance of the 
VCAA, including the division of responsibilities between the 
VA and the veteran for obtaining evidence.  Further, the 
Supplemental Statement of the Case dated in November 2002 
included the provisions of 38 C.F.R. § 3.159, the regulation 
promulgated by the VA to enact the VCAA.

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) which held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in September 1996, well prior to 
November 9, 2000, the date the VCAA was enacted.  The VA 
believes this decision is incorrect as it applies to cases 
where the initial RO decision was made prior to enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case is harmless error for the reasons 
specified below.  

In this case, a substantially complete application was 
received from the veteran in April 1996 and the RO 
adjudicated the veteran's claim in the September 1996 rating 
decision.  Only after that rating decision and a remand by 
the Board to the RO, did the RO, in a November 2001 letter, 
specifically provide notice to the veteran regarding the VCAA 
as required by 38 U.S.C.A. § 5103(a).  However, the Board 
also notes that the record indicates that prior to the 
November 2001 letter, the veteran had been fully apprised of 
what evidence would be necessary to substantiate his claim, 
as well as informed of the specific assignment of 
responsibilities for obtaining such evidence.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was provided a copy of the September 1996 rating 
decision, setting forth the general requirements of the 
applicable law pertaining to the establishment of service 
connection.  This general advisement was reiterated in the 
Statement of the Case dated in October 1997, as well as in 
subsequently dated Supplemental Statements of the Case.

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence which would 
substantiate his claim and the responsibility for obtaining 
evidence by letter dated in November 2001, and the November 
2002 Supplemental Statement of the Case contained the 
provisions of 38 C.F.R. § 3.159, the regulation implementing 
the VCAA.  In response to the Board's remand and the RO's 
November 2001 letter, the veteran returned authorizations 
which permitted the RO to obtain private medical records 
identified by the veteran.  Also, the RO attempted to locate 
additional service medical records.  Moreover, after the 
Board obtained an additional medical opinion and provided a 
copy of that opinion to the veteran and his representative, 
the veteran's representative specifically indicated the 
veteran had no further evidence or argument to present.

Nevertheless, because the VCAA notice in this case was not 
provided to the veteran prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of law found by the Court in 
Pelegrini.  While the Court did not address whether, and if 
so, how the VA could properly cure a defect in the timing of 
the notice, the Court did leave open the possibility that a 
notice error of this kind may be nonprejudicial to a 
claimant.  

The Court in Pelegrini found, on one hand, that failure to 
provide the notice until after a claimant has already 
received an initial unfavorable RO decision, i.e., a denial 
of the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the claim by forcing a claimant to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the veteran.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-notice was not prejudicial to 
the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini left open the possibility of a 
notice error being nonprejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
purposes of having the RO provide a pre-initial adjudication 
notice.  The only way the RO could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as nullify the Notice of Disagreement and Substantive Appeal 
that were filed by the veteran to perfect the appeal to the 
Board.  In the Board's opinion, there was no basis for 
concluding that harmful error occurred simply because the 
claimant received VCAA notice after an initial adverse 
adjudication.  Indeed, in this case, harmful error could 
result in this case by nullifying the Notice of Disagreement 
and Substantive Appeal and require the veteran to begin the 
adjudicative process again.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, the Board does not believe that this could 
have been the intention of the Court, otherwise the Court 
would not have taken "due account of the rule of prejudicial 
error" in reviewing the Board's decision.  See 38 U.S.C.A. 
§ 7261(b)(2); see also Conway v. Principi, 353 F.3d 1,369 
(Fed. Cir. 2004) (there was no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in Section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error").  

Further, in reviewing RO decisions on appeal, the Board is 
required to review the evidence on a de novo basis without 
providing any deference to the RO's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-RO initial adjudication notice constitutes 
harmless error, especially since an RO decision that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
a matter under consideration.  38 C.F.R. § 20.1104.

There was simply no "adverse determination" as discussed by 
the Court in Pelegrini for the veteran to overcome.  
Pelegrini, 17 Vet. App. at 421.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  All the VCAA requires is that 
the duty to notify is satisfied and that claimants be given 
an opportunity to submit information and evidence in support 
of the claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice is harmless error.  While the 
notice provided to the veteran in November 2001 was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the most recent transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided and additional evidence obtained, the 
case was readjudicated and a Supplemental Statement of the 
Case was provided to the veteran and his representative.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal currently before the Board would not be 
prejudicial error to the veteran.

The Court in Pelegrini, also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about which 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the evidence and information the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
veteran does contain the "fourth element," and the Board 
finds that the veteran was fully notified of the need to 
provide any evidence pertaining to his claim through the 
documents described above.  In this regard, the November 2001 
letter to the veteran informed him to either submit any 
additional evidence or sign the necessary release forms which 
would enable the RO to request the evidence and to tell the 
RO about any additional evidence that you wanted the RO to 
obtain.  In this case, because each of the four content 
requirements of the VCAA notice have been satisfied, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file and following the Board's remand, the RO 
attempted to obtain additional service medical records 
without any success.  In addition, private medical records 
identified by the veteran have been obtained, and the veteran 
was afforded a VA examination in connection with his claim.  
In addition, the Board requested an expert medical opinion to 
answer the medical question presented in this appeal.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
further appellate review, and as indicated above, the 
veteran's representative specifically indicated after 
receiving the expert medical opinion that the veteran had no 
further evidence or argument to present.  Accordingly, the 
Board finds that the VA has done everything necessary to 
assist the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  Consequently, the case 
is now ready for appellate review.

Background and Evidence

Service medical records contain no evidence of complaints, 
treatment or diagnosis of hearing loss.  A preretirement 
physical examination performed in February 1970 showed the 
veteran's hearing was reported as 15/15 for whispered voice, 
bilaterally.

A service quadrennial physical examination performed in 
October 1974 showed the veteran's hearing was described as 
15/15 for whispered voice, bilaterally.  On the Report of 
Medical History portion of the examination the veteran denied 
having hearing loss.

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in April 1996 showed the veteran filed a 
claim for disabilities which included hearing loss.  The 
veteran did not report receiving any treatment for hearing 
loss during or following separation from service.

A report of a VA examination performed in July 1996 showed 
the veteran had auditory thresholds in excess of 40 decibels 
at 3,000 and 4,000 hertz, bilaterally.  The examination 
recorded a date of onset since the 1970's.  The summary of 
audiological test results indicated that the veteran 
exhibited hearing within normal range through 2000 hertz with 
precipitously sloping high frequency sensorineural hearing 
loss with fair to good work recognition performance 
bilaterally.

In the veteran's Notice of Disagreement dated in June 1997, 
he related that a private audiologist had stated that his 
hearing problems were from shells from guns exploding near 
him and the gun repercussions on ships while in transit.

At a hearing before the BVA at the RO in February 2002 the 
veteran described the loud noise he was exposed to while on 
active duty.  He stated that in his 20 years during service 
he fired on a rifle range 14 times, approximately 400 rounds 
of firing.  He indicated that there were individuals on 
either side shooting when he was on the range.  The veteran 
also testified that he first noticed his hearing loss when he 
was hunting in 1972, approximately two years following his 
separation from service.  The veteran testified that he 
recalled at least three periodic examinations while in Fleet 
Reserve status for 10 years following his separation from 
service.

A BVA decision dated in August 2000 returned the case to the 
RO to undertake a search for additional service medical 
records, specifically copies of all Fleet Reserve physical 
examinations of the veteran performed between 1970 and 1980.  
The RO attempted to obtain additional service medical records 
but was unsuccessful in attempts to obtain any further 
service medical records pertaining to the veteran.  Private 
medical records associated with the claims file contain no 
evidence as to the etiology of the veteran's hearing loss.

A VHA medical opinion dated in January 2004 indicates that 
the veteran's claims file had been reviewed.  It was 
indicated that based on available information, it would 
appear most likely that the veteran's current hearing loss 
and tinnitus had occurred subsequent to retirement from 
active duty.  The physician indicated that current medical 
literature would not support hearing loss caused by noise 
exposure or acoustic trauma occurring after the fact.  It was 
concluded that assuming the noise exposure the veteran 
testified he was exposed to during service, the noise 
exposure likely experienced by the veteran because of his 
proximity to combat operations, and the normal hearing 
reported by relatively unsophisticated testing performed in 
February 1970 and October 1974, it was the reviewer's opinion 
that it was less likely than not that the veteran's hearing 
loss was in any way causally or etiologically related to the 
noise the veteran was exposed to during service.

Law and Analysis

The veteran essentially contends that his current hearing 
loss is related to noise he was exposed to during service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an inservice occurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence of record discloses that bilateral 
hearing loss was not manifested during service, or for many 
years following the veteran's separation from service.  While 
the veteran contends that he noticed his hearing loss 
approximately two years following his separation from 
service, the Board notes that a service quadrennial 
examination performed in 1974 contained no evidence of 
hearing loss, and the veteran specifically denied having 
hearing loss at that time.  Nevertheless, the evidence 
demonstrates that the veteran currently has bilateral hearing 
loss that satisfies the VA definition for a hearing loss 
disability under 38 C.F.R. § 3.385.  For example, the July 
1996 VA examination shows that the veteran had at least a 40-
decibel loss at two frequencies for each ear, one of the 
criteria for a hearing loss disability for VA purposes.  

However, there is absolutely no evidence that demonstrates 
that the veteran's current hearing loss is related to the 
noise he reports he was exposed to during service.  In this 
regard, private medical records associated with the claims 
file contain no evidence that demonstrates that the veteran's 
current hearing loss is related to service.  In addition, 
while the July 1996 VA examination suggests that the 
veteran's hearing loss had been present from the 1970's, a 
thorough review of the evidence contained in the veteran's 
claims file performed in connection with the Board's request 
for an opinion as to the etiology of the veteran's hearing 
loss concluded that the veteran's hearing loss most likely 
occurred subsequent to retirement from active duty and was 
less likely than not causally or etiologically related to 
noise the veteran was exposed to during service.  Simply put, 
the evidence for review contains no medical opinion that 
relates the veteran's current hearing loss to service.

While the veteran currently has a hearing loss that satisfies 
the VA definition of hearing loss, there is no medical 
opinion that demonstrates that this hearing loss disability 
has a nexus or relationship to service.  While the veteran 
undoubtedly believes that his hearing loss is related to 
service, as a layman, the veteran is not competent to offer 
an opinion that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that service connection for bilateral hearing loss 
is not established.  




ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



